Citation Nr: 1046619	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  02-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a healed 
fracture of the left ankle with painful motion (left ankle 
condition), currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2001 rating decision of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2004 and July 2009, the Board remanded this case for 
further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, with the Board itself errs in 
failing to insure compliance.  Stegall, Id.  The Board finds that 
this matter must be remanded again for compliance with the 
instructions of the previous remand.

Following the Board's remand in April 2004, the Veteran's claims 
folder was misplaced.  A rebuilt claims folder was then 
established by the AMC/RO.  The AMC/RO has attempted to retrieve 
these misplaced records, but many of the Veteran's in-service and 
post service medical records remain missing.  The Board remanded 
the case in July 2009 to help rectify the situation.  As part of 
the Board's July 2009 remand, it instructed the RO to "secure 
copies of all of the Veteran's post service treatment records and 
associate them with the claims folder...[t]his should include any 
VA outpatient treatment records and VA examinations, to include 
the records of treatment previously identified by the Veteran to 
have taken place at the VA Medical Centers in Greenville, South 
Carolina and in Augusta, Georgia."

The rebuilt file includes a main volume beginning with the 
Board's April 2004 remand and contains treatment records, dating 
from August 1995 to April 2009, from the VA Medical Center in 
Columbia, South Carolina.  Two folders of administrative records 
have been added, which contain older VA records.  In September 
2004, the Veteran submitted a statement indicating that he has 
also received treatment at the VA Medical Centers in Greenville, 
South Carolina and in Augusta, Georgia.  There is of record a May 
2005 VA treatment record from VAMC Greenville and an April 2009 
VA examination report from VAMC Augusta.

While there are just a few records that reflect treatment at 
these locations, it does not appear that the AMC/RO made a 
request or attempted to obtain the VA treatment records directly 
from these locations.  In fact, a 2002 statement of the case 
specifically refers to findings in a September 2001VAMC Augusta 
Compensation and Pension (C&P) examination report.  This report 
is not located in the file and again, there is no indication that 
treatment records were requested directly from VAMC August or 
Greenville to the present as part of the July 2009 Board remand.  
Rather, the only treatment records added to the claims file are 
those that were sent to the AMC in August 2010 by the Columbia, 
South Carolina RO, which copied what was in their temporary file.  
There is no indication that any attempt was made by AMC to 
directly obtain any additional VA treatment records.  In 
addition, the Veteran submitted a statement in January 2010 that 
his medical records were available from the Augusta VAMC, 
implying the Veteran has received continuing treatment for his 
left ankle disability.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, VA should have obtained all outstanding pertinent 
medical records from the above VA facilities, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  The provisions of 38 U.S.C.A. § 
5103A(b)(3) require that VA continue any attempts to get federal 
records until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile.  

There is no assurance that the available VA treatment records are 
complete and it does not appear the AMC has received all of the 
Veteran's VA treatment records.  All outstanding VA treatment 
records should be obtained directly by VA.  See 38 C.F.R. 
3.159(c)(1).  These records are critical in order to render an 
appellate decision based on a complete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all records of evaluation and/or 
treatment of the Veteran from VAMC Greenville 
since August 2000 (including all affiliated 
community based outpatient clinics); from 
VAMC Augusta since August 2000 (including all 
affiliated community based outpatient clinics 
and the September 9, 2001 VA examination 
report) and from VAMC Columbia (including all 
affiliated community based outpatient 
clinics) since April 2009.  All records 
and/or responses received should be 
associated with the claims file and all 
attempts to obtain such records should be 
clearly documented in the claims file.  

2.  After the above has been accomplished, 
the AMC/RO should once again readjudicate the 
issue of entitlement to an increased rating 
for residuals of a healed left ankle fracture 
with painful motion, currently evaluated at 
10 percent disabling.  If the determination 
remains unfavorable to the Veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



